Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 7-9, 28 and 29-31 are drawn to “further comprising receiving a medium access control (MAC)-control element (CE) having a TCI codepoint indicating the plurality of beam configurations, and wherein the selection of the second beam configuration based on the at least one policy comprises selecting, as the second beam configuration for processing the at least one CSI-RS, the one of the plurality of the beam configurations based on a location of the one of the plurality of the beam configurations in the codepoint” (from claim 7, see claims 7-9),  Fig. 7 (however claim 1 is based on Fig 6) classified in H04B7/026, H04B7/088
II. Claims 11-13,  are drawn to “further comprising transmitting capability signaling indicating that the UE supports processing the at least one CSI-RS when the period between the reception of the at least one CSI-RS and the reception of the DCI is less than the beam switching threshold” (from claim 11, see claims 11-13, Figs 12-13), classified in H04B7/0626.
III Claims 19-20,  are drawn to “wherein the indication of the plurality of beam configurations comprises a transmission configuration indicator (TCI) codepoint mapped to a plurality of TCI states (Claim 19), claim 20 recites further comprising receiving a message indicating multiple TCI codepoints, wherein the plurality of TCI states correspond to multiple TCI states of the TCI codepoint having a lowest ID among all the multiple TCI codepoints with multiple TCI states per codepoint (Figs. 9 and 10, H04L5/0048).
IV. Claims 24-26,  are drawn to “wherein: receiving the indication of the plurality of beam configurations comprises receiving multiple control resource sets (CORESETs) indicating the plurality of beam configurations, respectively; and the selection of the second beam configuration based on the at least one policy comprises selecting, as the second beam configuration for processing the at least one CSI-RS, the one of the plurality of beam configurations based on identifiers associated with the multiple CORESETs ( CLAIM 24), Claim 25 recites “wherein the multiple CORESETs are in a latest slot monitored by the UE” And claim 26 recites “wherein the multiple CORESETs are associated with a CORESET pool index, and wherein the at least one CSI-RS is associated with the same CORESET pool index” (See Fig. 11 and Fig. 13, classified in H04W 72/042).
The species are independent or distinct because the respective scenarios in which the device is executing different functions 
See specification (US 2021/0320699 A1) see paragraphs 0111-0114 and 0126 recites different examples or scenarios of different dependent claims:
[0123] In some cases, if the other DL signal only includes a single TCI state, the UE may process the AP CSI-RS received by the single TCI state. For example, the UE may process the AP CSI-RS received by the single TCI state regardless of if the single TCI state is identical to TCI state of AP CSI-RS.
[0124] In some cases, if the other DL signal includes multiple DL signals with different TCI states, and if the different TCI states include the indicated TCI state for the AP CSI-RS, the UE may process the AP CSI-RS received by the TCI state of the DL signal having a TCI state that is identical to the indicated TCI state for the AP CSI-RS.
[0125] In some cases, if the other DL signal includes multiple DL signals with different TCI states, and if the different TCI states do not include the indicated TCI state for the AP CSI-RS, the UE processes the AP CSI-RS received by one of the multiple TCI states per a configured rule or policy (e.g., the one with lowest/highest TCI state ID).
[0126] Certain aspects of the present disclosure are directed to techniques for processing CSI-RS when there is no other DL signals with an indicated TCI state in the same symbols as the CSI-RS.
 In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-6, 15, 17-18, 22-23, 27, 33, 35 and 50.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other inventions.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMANI OHRI whose telephone number is (571)272-5420. The examiner can normally be reached 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 5712727919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROMANI OHRI/Primary Examiner, Art Unit 2413